DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on March 1, 2021 are entered into the file. Currently, claim 1 is amended and claims 2 and 6 are cancelled, resulting in claims 1 and 3-5 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on September 4, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0105076 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the minimum tensile strength in line 3 is incomplete. The instant specification provides support for a tensile strength of 4.0 to 6.0 on page 9, line 13.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2012/0064281)1 in view of Fan (US 2018/0201725)1.
With respect to claim 1, Taylor teaches tufted carpets with high stain resistance made of polyethylene terephthalate (PET) yarn for automotive applications (paragraphs [0002], [0015]). The tufted carpet may comprise a primary backing layer connected to a pile layer (paragraph [0016]). The pile layer may have a bulked continuous filament (BCF) yarn that may include a polyethylene terephthalate (PET) material with a tenacity between about 2.6 cN/dtex to about 3.4 cN/dtex (2.94-3.85 g/den)2 at an elongation of about 20% to about 40% (paragraph [0016]). Taylor further teaches that BCF yarns are bundles of filaments that have been melt spun, drafted, and textured (paragraph [0010]).
Taylor is silent as to the wt% of a low molecular weight substance including oligomers with 3 to 7 monomer units and is not a part of the polyethylene terephthalate polymer.
Fan teaches a high-modulus low-shrinkage polyester industrial yarn and its preparation method (paragraph [0002]). Fan further teaches that polyester contains 3-4% of oligomers (paragraph [0016]). Oligomers can affect the crystallization nucleation mechanism, crystallinity, crystal morphology and crystallization integrity of the polyester mainly in the form of nucleating agent, thereby affecting the quality of the polyester fiber, especially the thermal shrinkage of the polyester industrial yarn (paragraph [0016]). The polyester is obtained by the esterification of terephthalic acid and ethylene glycol (polyethylene terephthalate) (paragraph [0019]). The mass percentage of oligomer in the high-modulus low-shrinkage industrial yarn is lower than 0.5% (paragraph [0009]).
Since both Taylor and Fan teach polyethylene terephthalate industrial yarn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET yarn of Taylor to have an oligomer content of less than 0.5 mass% in order to enable the quality of the polyester fiber, especially the thermal shrinkage, is not negatively affected.
The weight percent of low molecular substance prior to yarn formation is a method limitation because it is a property of the polymer prior to the formation to the final product and thus does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of the patentability of the product itself unless Applicant provides evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from that of the prior art. See MPEP 2113. In the instant case, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed polymer property prior to formation of the 
Taylor in view of Fan teaches the claimed invention above but does not expressly teach the claimed elongations at the specified stresses, the tensile strength of 4.0-6.0 g/d at an elongation of 40-60%, and the wear resistance level according to MS343-15. It is reasonable to presume that the properties of claim 1 are inherent to Taylor in view of Fan.
Support for said presumption is found in that Taylor in view of Fan teaches all the structural limitations of claim 1 above, including bulked continuous filament (BCF) yarn that may include a polyethylene terephthalate (PET) material with a tenacity between about 2.6 cN/dtex to about 3.4 cN/dtex (2.94-3.85 g/den)3 at an elongation of about 20% to about 40% (Taylor; paragraph [0016]) formed by bundles of filaments that have been melt spun, drafted, and textured (Taylor; paragraph [0010]) with an oligomer content of less than 0.5 mass% (Fan; paragraph [0009]). The tenacity and elongation disclosed by Taylor overlap the second requirement of the claim, an elongation of 25 to 35% at a medium-term stress of 3.0 g/d, and are  close/have overlapping endpoints with the final tensile strength and elongation. Furthermore, Fan discloses low amounts of oligomer increase the quality of the yarn, and the instant specification teaches that the presence of oligomers deteriorate tensile strength and elongation (instant specification; page 5, line 22 – page 6, line 5). Therefore, the tensile strength and elongation(s) of Taylor in view of Fan are expected to be similar to that of the claimed invention.
Additionally, Taylor teaches the PET yarn comprises about 70 to about 100 filaments, most preferably about 80 filaments (Taylor; paragraph [0029]) as in claim 4 and a yarn diameter of about 10 to about 20 dpf (decitex per filament), with the best results at a filament diameter of 4 as in claim 5. The PET BCF yarn of Taylor in view of Fan teaches the same structure as the instant invention as well as similar final properties. Therefore the PET BCF yarn of Taylor in view of Fan is expected to have the same properties as the claimed invention.

With respect to claim 4, Taylor in view of Fan teaches all the limitations of claim 1 above. Taylor further teaches the PET yarn comprises about 70 to about 100 filaments (aggregates of monofilaments), preferably about 75 to about 90 filaments (aggregates of monofilaments), most preferably about 80 filaments (aggregates of monofilaments) (paragraph [0029]).

With respect to claim 5, Taylor in view of Fan teaches all the limitations of claim 1 above. Taylor further teaches the PET yarn has a diameter of about 10 to about 20 dpf (decitex per filament), with the best results at a filament diameter of about 15 dpf (paragraph [0028]). Taylor also teaches the PET yarn comprises about 70 to about 100 filaments, preferably about 75 to about 90 filaments, most preferably about 80 filaments (paragraph [0029]). This results in a most preferred total fineness of the yarn of 1200 dtex (1080 denier)1.
	
	

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2012/0064281)5 in view of Fan (US 2018/0201725)1 as applied to claim 1 above, and further in view of Mastro (Plastics Product Design - 2.1 Molecular Weight Distribution)1.
With respect to claim 3, Taylor in view of Fan teaches all the limitations of claim 1 above.
Taylor in view of Fan is silent as to the weight average molecular weight of the polyethylene terephthalate polymer.
Mastro teaches that the average molecular weight and the molecular weight distribution significantly affect mechanical and physical properties of a plastic material, include tensile properties, creep, and toughness (page 15). Generally speaking, as molecular weights of a given polymer increase physical properties will also increase (page 15). For example, as molecular weight increase the tensile strength increases, impact strength increase, solubility decreases, viscosity increases, and melting point increases (Table 2.1). Mastro further teaches there are three ways to measure molecular weight, number average molecular weight (page 13), viscosity average molecular weight, and weight average molecular weight, which relates better to some properties such as permeation (page 14).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight average molecular weight of the polyethylene terephthalate polymer to include the claimed range. One would have been motivated to provide a PET BCF yarn with a preferred balance of tensile strength, impact strength, solubility, and melting point (which would affect the extrusion parameters) for the desired end use and fiber formation .
	
Response to Arguments
Response – Specification Objections
The objection to the abstract is maintained.

Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on March 1, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 1 and 3-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed March 1, 2021.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
On pages 5-6 of the response, Applicant submits that Taylor in view of Fan fails to disclose the property limitations on lines 9-12 of amended claim 1. Applicant cites MPEP 2112.IV and states that in view of the above neither Taylor nor Fan inherently teaches the aforementioned features.
The Examiner respectfully disagrees. MPEP 2112(V) states that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to Applicant. With respect to product claims specifically, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing they are not. The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112.01(I).
It is the position of the Examiner that the PTO’s burden has been met in the inherency rejection in claim 1 above and in the non-final office action mailed November 27, 2020. Applicant has not provided evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

On pages 6-7, with respect to mechanical properties, Applicant alleges that Taylor’s teachings describes the tenacity of a PET yarn, which in a skilled artisan’s view is clearly different from a PET monofilament. Applicant concludes that the BCF monofilament’s strength-elongation properties are not recognized as result-effective variables in the applied prior art, and therefore a prima facie case of obviousness has not been properly established and it would not have been obvious to optimize the strength-elongation properties to arrive at the claimed invention.
The Examiner respectfully disagrees. First, it is submitted that the skilled artisan would recognize that a yarn can be a monofilament (see the definition of “Yarn” from The Complete Textile Glossary provided herewith). Second, the structure of a monofilament is not positively recited in claim 1. The stretch-elongation properties of claim 1 are for a monofilament of BCF, however it is never positively recited that the BCF is a monofilament. It is noted that claim 4 recites that the continuous filament is formed of multifilaments of 50 to 300 aggregates of monofilaments. In the rejection of claim 1 above, the claimed properties of the monofilaments were rejected as inherent to the BCF yarn of Taylor in view of Fan. Taylor in view of Fan need not teach explicitly teach a monofilament because a monofilament is not claimed, and the properties of the monofilament were rejected as inherent.
With respect to the strength-elongation properties not being an art recognized results-effective variable, it is respectfully submitted that the strength-elongation properties were rejected as inherent to Taylor in view of Fan and an optimization rejection was not applied. Therefore the strength-elongation properties need not be recognized as a results-effective variable.

On page 8 of the response Applicant submits that the Office Action failed to address the feature of a wear resistance level according to MS343-15 standard is grade 3 or more.
The Examiner respectfully disagrees. In the non-final mailed on November 27, 2020, claim 6 was rejected in conjunction with claim 1. The wear resistance level was rejected in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Note g/den = 1.1325 cN/dtex
        3 Note g/den = 1.1325 cN/dtex
        4 Note 1 dtex = 0.9 denier
        5 Previously presented